 



January 17, 2012

 

Erica Ruliffson-Schultz

 

 

Dear Erica:

 

I am pleased to offer you the position of Executive Vice President, Global Head
of Sales at LivePerson, based in San Francisco, with your approximate scheduled
start date of February 13th, 2012. This letter confirms the terms and conditions
of our employment offer to you:

 

·You will be paid salary at an annual rate of $300,000 U.S. dollars according to
our payroll practices as they may exist from time to time (we currently pay
salary on a semimonthly basis: the 15th and last day of each month).

 

·You will be eligible to participate in the LivePerson bonus plan as it exists
from time to time under terms comparable to other LivePerson employees of
similar role and responsibility. Your annual target bonus will be $300,000.
Achievement of your bonus target will be based upon the Company’s financial
performance as well as individual MBOs, with overachievement of your bonus
target possible based on a formula tied to the Company’s financial performance,
all to be further detailed in your annual bonus plan and pursuant to the
Company’s then-current bonus practices. During your first year of employment,
your annual target bonus will be prorated for actual months of service during
the year. LivePerson reserves the right to amend or terminate its bonus plan or
any terms or criteria thereunder, and corresponding policies, at any time.

 

·You will be granted an unvested option to purchase 125,000 shares of LivePerson
common stock which grant and strike price will be subject to approval by the
LivePerson Board of Directors on the first option grant date following your
employment start date. This grant date typically occurs within 6 months of your
employment start date. This option will be granted under the terms and
conditions of the LivePerson 2009 Stock Incentive Plan and the Notice of Grant
of Stock Option and Stock Option Agreement (the "Plan Documents"), which will be
issued to you at the time of the grant. This option will vest in equal
increments of 25% annually over four (4) years, beginning on the first
anniversary of the grant date, subject to your continued service to the Company
through each vesting date and the terms of the Plan Documents.

 

·You will be eligible for vacation in accordance with LivePerson’s vacation
policy as it exists from time to time. Under the current policy, you will accrue
vacation at the rate of 1.65 days vacation per month (4 weeks per full year),
subject to the LivePerson vacation policy, as it may be amended from time to
time.

 

·You will be eligible to enroll in the LivePerson health and disability
insurance program on the first day of the first full calendar month of your
employment subject to the terms and conditions of the applicable plans and
policies as they may exist from time to time.

 

 

 

 

 

·You will be eligible to participate in the company’s 401(k) savings plan
following your employment start date subject to the terms and conditions of the
applicable plans and policies as they may exist from time to time. You will
receive further orientation regarding benefits you are eligible for and company
policies on or shortly after your start date.

 

·This offer is made contingent upon your successful completion of the Company’s
pre-employment procedures, including reference and background verification of
your prior employment and other information provided by you during the interview
process, as well as proof of identity and authorization to work in the United
States, as required by law. In addition, this offer is made contingent upon your
execution of the Company’s standard Code of Conduct, Confidential Information
and Invention Assignment Agreement, and similar agreements required of all
employees.

 

·By signing this letter you confirm that you are not subject to any agreement,
with a prior employer or otherwise, which would prohibit, limit or otherwise be
inconsistent with your employment at LivePerson or prevent you from performing
your obligations to LivePerson. Additionally, please be advised that it is
LivePerson’s corporate policy not to obtain or use any confidential, proprietary
information or trade secrets of its competitors or others, unless it is properly
obtained from sources permitted to disclose such information. By signing this
letter below, you are acknowledging that you have been advised of this policy
and that you accept and will abide by it, and you are also agreeing that you
will not use or disclose any confidential or proprietary information of
LivePerson to any third party, including any previous or subsequent employer.

 

·Your employment with LivePerson is at-will and may be terminated by you or
LivePerson at any time with or without cause and with or without notice.

 

·In the event that your employment is terminated by the Company without Cause
(as defined below), and (b) provided that within sixty (60) days following your
termination date you timely execute and do not revoke a separation and release
agreement drafted by and satisfactory to the Company (the "Separation
Agreement”), the Company will provide you with severance pay equal to three (3)
months of your then-current base salary, payable in accordance with the payment
procedures described below. For the avoidance of doubt, the foregoing severance
shall not be paid in the event that your employment is terminated by reason of
your voluntary resignation. For clarification, the severance provisions above
will apply in the event that your employment is terminated by Company or any
successor to Company unless your employment is terminated due to one or more of
the circumstances described in the definition of “Cause” below.

 

·The parties intend that the severance payments and benefits provided pursuant
to this letter are exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations and other guidance under and
any state law of similar effect ("Section 409A") and any ambiguities herein will
be interpreted to be so exempt. Each payment and benefit payable under this
letter is intended to constitute separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2). Accordingly, severance payments described
above shall commence on the Company's first regularly scheduled payroll date
that occurs as soon as practicable after the conditions set forth above are
satisfied, and no later than the fifteenth (15th) day of the third (3rd) month
following the end of your first tax year in which your termination of employment
occurs, or, if later, the fifteenth (15th) day of the third (3rd) month
following the end of the Company's first tax year in which your termination of
employment occurs, as provided in Treasury Regulation Section 1.409A-1(b)(4).
Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person, for any taxes, penalties or otherwise,
if the payments and benefits provided pursuant to this letter that are intended
to be exempt from Section 409A are not so exempt.

 

2

 

 

 

·In the event that your employment is voluntarily terminated at any time by you
or by the Company for Cause, you will be entitled only to your unpaid
compensation earned through the date of your termination of employment in
accordance with applicable law. You will not be entitled to any other
compensation or consideration that you may have received had your employment
with the Company not been terminated.

 

·For purposes hereof, “Cause” shall mean a determination by the Company (which
determination shall not be arbitrary or capricious) that: (i) you materially
failed to perform your specified or fundamental duties to the Company or any of
its subsidiaries, (ii) you were convicted of, or pled nolo contendere to, a
felony (regardless of the nature of the felony), or any other crime involving
dishonesty, fraud, or moral turpitude, (iii) you engaged in or acted with gross
negligence or willful misconduct (including but not limited to acts of fraud,
criminal activity or professional misconduct) in connection with the performance
of your duties and responsibilities to the Company or any of its subsidiaries,
(iv) you failed to substantially comply with the rules and policies of the
Company or any of its subsidiaries governing employee conduct or with the lawful
directives of the Board of Directors, or (v) you breached any non-disclosure,
non-solicitation or other restrictive covenant obligation to the Company or any
of its subsidiaries.

 

·This letter shall not be construed as an agreement (either express or implied)
to employ you, or for any guaranteed term of employment, and shall in no way
alter the Company’s policy of employment at-will, under which both the Company
and you remain free to end the employment relationship for any reason, at any
time, with or without cause or notice.

 

Please indicate your acceptance of this offer by signing below and returning one
copy to me. You will also receive additional information about LivePerson as
well as some forms and documents that you must complete prior to your start
date. Your employment is contingent upon the return of the requested material.
If you have any questions, please do not hesitate to contact me.

 

LivePerson is a dynamic organization with tremendous growth opportunities. We
look forward to you joining us and hope that you share our excitement for the
opportunity it presents to everyone on the team.

 

Sincerely,

 



/s/ Robert LoCascio   Robert LoCascio   CEO  





 

Accepted by: /s/ Erica Schultz 1/20/2012   Name Date

 

3

 